Exhibit 2.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov Filed in the office of /s/ Ross Miller ROSS MILLER Secretary of State State of Nevada Document Number 20110911816-20 Filling Date and Time 12/28/2011 1:05 PM Entity Number E0640072009-4 Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger (Pursuant to NRS Chapter 92A- excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200): o If there are more than four merging entities, check box and attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity from article one. OrganovoHoldings, Inc. Name of merging entity Nevada Corporation Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * and, Real Estate Restoration and Rental, Inc. Name of surviving entity Nevada Corporation Jurisdiction Entity type * * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees.
